Nunez, J.
(dissenting). I dissent and vote to reverse the order appealed from and grant plaintiff’s motion for a preliminary injunction and summary judgment and deny defendants’ cross motion for summary judgment.
Plaintiff Harriet Y. Cooper, an occupant of a rent-controlled apartment in a building which is being converted into a co-operative, seeks the right to purchase the stock allocated to her apartment pursuant to Rent, Eviction and Rehabilitation Regulations.
Miss Cooper is in sole possession of the subject apartment pursuant to an agreement with the primary tenant-lessee William Henderson, and written consent to such occupancy by the landlord. Rent for the apartment was paid by the plaintiff directly to the landlord. Notice of the plan of co-operative organization was given to Henderson rather than to Miss Cooper. Henderson did not choose to purchase the stock and requested that defendants issue same to Miss Cooper.
Plaintiff should prevail. Either as a subtenant in possession or as assignee, she is the “ tenant in occupancy ” contemplated by section 55 of the Rent, Eviction and Rehabilitation Regulations and hence entitled to the exclusive right to purchase the *64stock in the co-operative organization. Paragraph (3) of subdivision c of that section provides that no certificate of eviction shall be issued unless the co-operative has complied with specified requirements, one of which pertains to the “ exclusive right” of purchase. Subdivision c (par. [3], subpar. [a]) provides that notice must be afforded “ each tenant in occupancy ’ ’. Subdivision o of section 2 of the regulations defines “tenant” as “ a tenant, subtenant, lessee, sublessee, or other person entitled to the possession or to the use or occupancy of any housing accommodation ’ ’.
The regulations are designed to protect against eviction of those, such as this plaintiff, occupying controlled housing accommodations to the extent that they are afforded an exclusive right to purchase stock allocated to their apartment at a pre-open market price.
Furthermore, plaintiff is entitled to Henderson’s rights as ah assignee. He retained no reversionary interest. He transferred his entire estate to plaintiff and the transaction thus constituted an assignment. (See Woodhull v. Rosenthal, 61 N. Y. 382; 1 Rasch, Landlord and Tenant, §§ 34-36.) No matter how termed, the landlord, having consented thereto, had notice of the transaction between Henderson and Miss Cooper. Plaintiff succeeded to all of Henderson’s rights including the exclusive purchase rights.
For the foregoing reasons I would reverse and grant plaintiff the right to purchase the stock in the co-operative.
Capozzoli, J. P., McGivern and Steuer, JJ., concur with Markewich, J.; Nunez, J., dissents in opinion.
Order entered on July 8, 1969, affirmed, with $50- costs and disbursements to the respondents.